UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1744


LORENZO DOMINIC RICHARDSON,

                Plaintiff - Appellant,

          v.

STATE OF NORTH CAROLINA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:11-cv-00081-D)


Submitted:   February 9, 2012               Decided:   December 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lorenzo Dominic Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lorenzo       Dominic         Richardson      appeals      the    district

court’s   order    accepting       the    recommendation        of   the    magistrate

judge and dismissing his 42 U.S.C. § 1983 (2006) complaint under

28 U.S.C. § 1915(e)(2)(B) (2006).                We have reviewed the record

and find no reversible error.                  Accordingly, we affirm for the

reasons   stated    by     the    district      court.        Richardson     v.    North

Carolina, No. 5:11-cv-00081-D (E.D.N.C. July 5, 2011).                        We deny

Richardson’s      motion    for    relief,       and     we   dispense      with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                              AFFIRMED




                                           2